NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VINCENT U. SOLOMON, AKA Vincent                 No. 19-15219
Urain Solomon,
                                                D.C. No. 1:15-cv-01801-DAD-JDP
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

INES CASTANEDA; et al.,

                Defendants-Appellees,

and

A. BANKS; et al.,

                Defendants.

                    Appeal from the United States District Court
                       for the Eastern District of California
                     Dale A. Drozd, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      California state prisoner Vincent U. Solomon appeals pro se from the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion a dismissal for failure to comply with a court order. Pagtalunan v.

Galaza, 291 F.3d 639, 640 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion in dismissing Solomon’s action

after Solomon failed to file a second amended complaint as ordered or inform the

court of an affirmative choice not to amend. See id. at 642-43 (discussing factors

to consider in determining whether to dismiss under Fed. R. Civ. P. 41(b) for

failure to comply with a court order); see also Edwards v. Marin Park, Inc., 356

F.3d 1058, 1065 (9th Cir. 2004) (“The failure of the plaintiff eventually to respond

to the court’s ultimatum—either by amending the complaint or by indicating to the

court that it will not do so—is properly met with the sanction of a Rule 41(b)

dismissal.”).

      AFFIRMED.




                                         2                                   19-15219